Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1, 5-18 and 23-25 are under consideration.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pages 16 and 25-26. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the following informalities: the specification references a Figure 14 at page 23 but there is no Figure 14 submitted.  



Claim Objections
Claim 6 is objected to because of the following informalities:  includes numbers to list their claimed groups. This breaks the consistency of claim language that was established in the prior claim 5 which uses alphabetical letters to list the claimed groups.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method or pharmaceutical to treat graft versus host disease, organ transplant rejection, asthma, atopy or acute or chronic inflammatory disease, does not reasonably provide enablement for preventing any immune-related disease.  The specification does not make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Claims 23-25 encompass a method and pharmaceutical for preventing any immune related diseases, which include multiple sclerosis, by administering an antibody of claim 1 against LRIG-1. The nature of the invention is a specific method to produce complex result that is part of the central nervous system (CNS), and is therefore of the highest complexity due to the complex nature of the nervous system. In the instant case, the instant specification and dependent claims do not call out any specific factors that are required to produce the required outcome except the administration of the claimed antibody. The instant method and product only requires providing the claimed antibody. The instant specification does not provide any evidence that the administration of the instantly claimed pharmaceutical treatment would prevent any immune related disease. This not supported by the instant specification and the Examples. There is no support provided in the instant specification or in the prior or instant art that teaches or supports the ability to prevent any immune disease let alone the broad scope of the diseases encompassed by this broad claim. The only working example in the instant claim towards a therapeutic effect is towards inflammatory bowel disease, Example 8. 
any immune-relate disease.
Both at the time of filing and now, effective therapy for the treatment and prevention of prevent any immune-relate disease, have eluded researchers. The instant specification itself does not teach any method or treatment that would prevent any immune-relate disease, including multiple sclerosis. The prior art by Shirani et al., 2016 (instant PTO-892) teaches that multiple sclerosis is a chronic inflammatory autoimmune neurodegenerative disease without effective therapies and that identifying the effective therapies is a high priority and one of the greatest challenges for the global MS community (see abstract; 2nd column on pages 58 - 59).  Shirani teaches that there are monoclonal antibody treatments which include antibodies against leucine rich repeat and immunoglobulin like domains such as natalizumab and rituximab which are in phase II trials (see abstract and page 61, 1st column) but does not disclose that these antibodies or any other known treatment prevents MS, an autoimmune related disease. Thus, the relevant art recognizes the unpredictability of methods directed to treating any autoimmune related diseases. The disclosure is not considered fully enabling for the claimed invention, since the state of the art teaches that effective treatment, prevention or curing autoimmune related disease are not currently possible. Therefore, the prior art does not compensate for the failing of the instant specification. This would require undue experimentation. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope.  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the tremendous breath of scope involving the instant claims, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full scope. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method, thereby requiring trial and error experimentation to identify treatments meetings the functional limitations of the claims. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Therefore, claims 23-25 are rejected.


See MPEP §2163(I)(A) which states:
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
The instant claim 1 requires a binding molecule that specifically binds to the leucine rich and immunoglobulin-like domains 1 (LRIG-1) and requires one to select one specific sequence for each CDR from a group of sequences. This leads to a pick and  choose situation that leads to antibodies that are not described in the instant specification and no evidence that this randomly selected antibody would bind to the LRIG-1 peptide as required by the instant claim. Claims 5, 7, 23 and 25 suffer from the same issue. The instant specification only discloses for specific antibodies: A7 with CDRS of 
Further, the instant claims use claim language that broaden the scope of the claimed CDRs and therefore, fail to properly claim the disclosed antibodies. The instant claims require that the CDRs have “an amino acid sequence”. This reads on as little as two amino acids of the claims sequences. The claims do not require the full length sequence identifiers; they only require that the polypeptide has an amino acid sequence with some identity to the sequence identifiers. This language leads to the fact that the CDRs that describe and claim the instant antibodies are in effect modified and no longer have the required structure/function correlation since there is no evidence that the CDRs with only two amino acids with the same identity disclosed in the instant specification meet the required function. Making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions.
Finally, claims 17-18 also suffer from a written description issue since it requires antibody fragments that include antibodies or binding fragments with only three of the six CDRs which is a domain antibody and bispecific molecules and antibodies. A bivalent antibody is an antibody that is able to bind more than one of the target antigens (limited to one set of six specific CDRs) while a bispecific antibody or bispecific antigen binding fragment is capable of binding the LRIG-1 proteins and also bind to another protein (see page 12 of the instant specification). Therefore, this bispecific antibody or bispecific antigen binding fragment 
In this case, antibodies without any specific structure are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence or the general target protein and envisage or describe the structural combination of six CDRs that will bind that antigen/general target protein or what antibody will specifically meet all functional limitations of the instant claims. First, even highly related CDRs may not bind the same target. See for example Kussie et al., 1994 (instant PTO-892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11 of Abbvie decision).
a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. As the specification does not provide sufficient guidance to the skilled artisan to allow such a reasonable expectation of success, it would require undue experimentation on the part of the skilled artisan to make and test each combination of CDRs and mutations to determine for themselves which antibodies meet the claim limitations.
The specification only discloses 4 specific antibodies: A7, C7, E7 and G3. As discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions. There is no specific guidance regarding how the CDRs may be “altered” to preserve the function given the known sensitivity of CDRs to such alterations. As discussed above, one cannot predict how an alteration will affect binding affinity and antibodies may compete while not binding any common residues, such as 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. An antibody described only by functional characteristic, such as antibody that binds LRIG-1 without any known or disclosed correlation between that function and the structure 
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as 
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of an antibody that binds LRIG-1 and any other antibody that would be part of the bi-specific antibody. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an 
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompassed a diverse and huge number of possible antibodies that bind the disclosed epitope. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus and only have specific support for the 4 disclosed antibodies.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of specifically disclosed antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Therefore, claims 1, 5-18 and 23-25 do not meet the written description requirement.


Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649